DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the statement “ordered wind speed values” is unclear.  It is unclear if a controller is ordering for the wind speed values or it is the method ordering for such values.
How are the values “ordered”?  What device is performing the order?
It is disclosed in the claim that the power output is related to the component’s temperature.  It is not clear the relationship of the wind speed and the power output.  The claim further discloses the “energy production” based on the power output “determined for the wind speed value”.  It is not clear how the wind speed, power output and the component’s temperature are all related to each other.
The statement “wind speed values depending on a component temperature” is indefinite.  It is not clear if the temperature of the component is related to either the expected power output or to the wind speed values.
The linking relationship between the wind speed values, the temperature of the components and the expected power output (all three elements) is unclear.
Again, it is not clear the relationship between the wind speed, the expected output power and the temperature of the component.

In claim 4, the statement “repeating determining the expected power” is indefinite.
The statement “for all wind speed values” is unclear.  What covers “all” of the wind speed values?
It seems that the claim covers any scenario possible that has a wind speed value since all of the wind speed values are disclosed.  The claim is so broad in scope that it is not clear what would be the meets and boundaries since every scenario possible in included in the claim (“for all wind speed values”).
In claim 5, the statement “ideal boundary conditions” is indefinite.  What would be an “ideal condition”?  As long as there is not a thermal loss, is it considered “an ideal boundary”?
There is always heat/thermal loss in a wind turbine.  When would there be an “ideal boundary condition” then?  The spec is unclear as to what such ideal condition would be.
The claim further discloses an adaption rule.  It is not clear how this adaption rule functions with the “ideal boundary condition” without thermal loss.

In claim 6, based on the amendment done to the claim, it is unclear what is considered the “adaptation rule”.
In claim 7, the statement the “under ideal boundary conditions” is indefinite.  It is not clear what would be considered an “ideal boundary condition”.  What would be the “ideal condition”?  As long as there is not a thermal loss, is it considered “an ideal boundary”?
There is always heat/thermal loss in a wind turbine.  When would there be an “ideal boundary condition” then?  The spec is unclear as to what such ideal condition would be.
In claim 8, the statement “temperature dependent downward control rules” is indefinite.  How is the temperature “downward”?  What are the control rules?
The statement “simulate a rule for performing downward control” is indefinite.  What is the “rule” being simulated?  How is it “downward”? 
In claims 11, 12, what are the control “rules”?
In claim 13, the statement “obtaining an adaption rule in determining the preceding expected power output level or depending on the preceding expected power output level” is indefinite.  It is not clear the difference between the preceding expected power output level and the “preceding expected power output level”?
It is not clear how and what is meant by the “adaptation rule” and what it is.
It is not clear what is the difference between the “expected output power level” and the “power output level” since the expected power is based on the actual power output level.

The rest of the dependent claims are rejected due to their dependency on claim 1.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ong et al (US 8,577,509).
Ong et al disclose, regarding,
Claim 1, A method for estimating energy production expected from a wind power installation for a forecast time period, comprising: selecting at least one component of a plurality of components of the wind power installation as a thermally-relevant component; specifying a plurality of chronologically ordered wind speed values for the forecast time period; determining an expected power output level of the wind power installation for a wind speed value of the plurality of wind speed values depending on a component temperature of the thermally-relevant component assigned for the wind speed value, the expected power output level being an installation power output level expected to be generated by the wind power installation for the wind speed value; and estimating the energy production of the wind power installation expected for the forecast time period based on the expected power output level of the wind power installation determined for the wind speed value (see Figs. 3, 5, 8; column 2, lines 41 – 59; column 4, lines 15 – 25, 40 – 44; column 9, lines 35 – 39, 52, 63 – 65).

Claim 5, determining, for the wind speed value, a power output level that the wind power installation is capable of generating under ideal boundary conditions that do not account .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8, 9, 13, 15 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al in view of Caponetti et al (US 2015/0322926).
Ong et al discloses all of the elements above.  However, Ong et al does not disclose the elements below.
On the other hand, Caponetti et al discloses, regarding,
Claim 4, estimating temperature respectively assigned to the corresponding wind speed value; and estimating 
Claim 6, the adaptation rule specifies a temperature-dependent power upper limit that limits 


Claim 8, determining the component temperature of the thermally-relevant component based on a thermal capacity and/or at least a thermal resistance of the thermally-relevant component (see paragraphs 0027, 0047, 0053 - 0055, 0057, 0061, 0077).  
Claim 9, determining the component temperature of the thermally-relevant component based on an ambient temperature and/or the thermal capacity paragraphs 0027, 0047, 0053 - 0055, 0057, 0061, 0077).  
Claim 13, determining a plurality of expected power output levels in , wherein the expected power output level is one of the plurality of expected power output levels, and the expected power output level has an associated expected power output level of the plurality of expected power output levels;obtaining an adaptation rule in determining expected power output level expected power output level, using the adaptation rule level of the determining the 


Claim 15, the thermally-relevant component is selected from a group of installation components which include at least: a generator, a stator of the generator, a rotor of the generator, and a tower formed at least partially from steel (see Figs 3, 4; paragraphs 0027, 0047, 0053 - 0055, 0057, 0061, 0077).
Claim 16, the thermally-relevant component is associated the method comprises: determining the component temperature of the thermally-relevant component i-s based on a behavior of the active cooling system (see Figs 3, 4; paragraphs 0027, 0047, 0053 - 0055, 0057, 0061, 0077).

It would have been obvious before the effective filing date of the claimed invention to design the method as disclosed by Ong et al and to modify the invention pertaining to the limitations taught by Caponetti et al for the purpose of providing a wind turbine that can efficiently respond to a power boost demand.



Claims 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong e al in view of Petersen (US 2021/0242686).
Ong et al discloses all of the elements above.  However, Ong et al does not disclose the elements below.
On the other hand, Petersen discloses, regarding,
Claim 2, the energy production is an expected annual energy production of the wind power installation (paragraphs 0061, 71).
Claim 7, determining an expected energy production loss that is that do not account for thermal losses or both the power output level that the wind power installation is capable of generating under ideal boundary conditions and the expected power output level. (paragraphs 0011, 0020, 0039, 0044).
It would have been obvious before the effective filing date of the claimed invention to design the method as disclosed by Ong et al and to modify the invention pertaining to the limitations taught by Petersen for the purpose of determining precisely the estimation of power loss of a power system.


Due to the amendment done to claims 11, 12, 14, the below rejection was made due to being necessitated by the amendment.

Claims 10, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al in view of Wu et al (CN 102545268).
Ong et al discloses all of the elements above.  However, Ong et al does not disclose the elements below.
On the other hand, Wu et al discloses, regarding,
Claim 10, specifying a plurality of temperature-dependent throttling throttling throttling represents a rule for performing throttling 
Claim 11, obtaining at least one adaptation rule specifying a throttling 
Claim 12, obtaining the at least one adaptation rule or throttling 
Claim 14, determining that are to be throttled; and selecting a maximum throttling for the , 
It would have been obvious before the effective filing date of the claimed invention to design the method as disclosed by Ong et al and to modify the invention pertaining to the limitations taught by Wu et al for the purpose of improving the economical efficiency of a power system.

Allowable Subject Matter
Claims 3, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112, 2nd rejection noted above.
The prior art fails to disclose estimating the energy production by taking into account the cooling system at times and not taking into account the cooling system as described in claim 17 and controlling the system based on the ambient values as described in claim 3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 11, 12, 14 have been considered but are moot in view of new grounds of rejection, as necessitated by the amendment.

Applicant's arguments filed 02/25/22 have been fully considered but they are not persuasive.
Regarding some of the 112, 2nd noted in the previous office action, some of the 112 issues still remain.  See the present office action above for more details.

Regarding the prior art, the remarks mention that Ong et al allegedly fails to disclose some of the “italicized subject matter” (page 11 of the remarks).  First of all, the claim language is very confusing and broad and does not relate or link the different elements to each other clearly.
Moreover, Ong et al discloses, 
A method for estimating energy production expected from a wind power installation for a forecast time period (see abstract), comprising: selecting at least one component of a plurality of components of the wind power installation as a thermally-relevant component (column 1, lines 30, 31); specifying a plurality of chronologically ordered  wind speed values for the forecast time period (column 2, lines 65, 66; column 4, lines 25; “after each month” or in “winter” column 4, line 28); determining an expected power output level of the wind power installation for a wind speed value of the plurality of wind speed values (see Fig. 5, wind vs. speed power curve; column 4, lines 17, 18, 23, 24 – 30) depending on a component temperature of the thermally-relevant component assigned for the wind speed value (column 3, lines 21-23, 30, 31, 35 – 40; lines 41 – 43, the expected power output level being an installation power output level expected to be generated by the wind power installation for the wind speed value (column 5, lines 1-10); and estimating the energy production of the wind power installation expected for the forecast time period based on the expected power output level of the wind power installation determined for the wind speed value (see Fig. 5; column 6, lines 47 – 50; column 11, lines 60 – 63).

Ong et al teaches an energy production of a wind power installation for a forecast time period (column 5, lines 1 – 10), using a pair of chronologically wind speed values for the forecast time (column 4, lines 25 – 30), taking into account the temperature of the components (column 3, lines 41 – 45) with respect to wind speeds (see Fig. 5) and determining an expected power output level and energy production for the forecast time (column 11, lines 35 – 45, 59 – 65).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the temperature evolution being linked or tie to or associated with a chronologically ordered wind speed; expected output power being dependent on component temperature; energy production is estimated based on temperature of the component; selecting a thermally relevant component for dictating the forecast of the energy production) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The relationship of the different elements was unclear and brought up in the 112, 2nd rejection noted above.  The relationship between the temperature of the components and the wind speed value is broad.  Such broadness was mentioned and recognized in the remarks by Applicant’s representative in page 8, paragraph 2.
The claim language is too broad and also confusing.  Thus, the prior art reads on the claim language as disclosed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

April 27, 2022